Citation Nr: 1218458	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-33 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for limitation of extension of the right knee for the period prior to September 9, 2009.

2.  Entitlement to a rating in excess of 20 percent for a right knee medial meniscectomy with secondary traumatic arthritis for the period prior to September 9, 2009.

3.  Entitlement to a total rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel
INTRODUCTION

The Veteran had active duty service from September 1953 to May 1962 and from September 1964 to May 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which partially granted the Veteran's claim for an increased rating for a right knee disability, assigning a 40 percent rating for limitation of extension and a 20 percent rating for a medial meniscectomy with secondary traumatic arthritis.

A review of the Virtual VA paperless claims processing system reveals VA treatment records dated from February 2009 to October 2010; paper copies of these records are also located in the claims file.

The Board remanded the instant matters in October 2010 and in March 2011.

As previously noted by the Board, the Veteran underwent a total right knee arthroplasty in September 2009.   A January 2011 rating decision assigned a temporary total evaluation as a result of this surgery, effective from September 9, 2009 to October 31, 2010.  A 60 percent rating, the maximum schedular rating available for a knee disability following a total knee replacement, was assigned effective November 1, 2010.  Therefore, for the period beginning on November 1, 2010, the Veteran has been in receipt of the maximum schedular rating for a right knee disability and is not entitled to a rating in excess of 60 percent.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  The claims have therefore been restyled to reflect this limitation.

In April 2012, the Veteran waived his right to have VA wait a minimum of 30 days before certifying the instant appeals to the Board and waived RO consideration of any additional evidence that was submitted after his April 2012 supplemental statement of the case (SSOC).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a right great toe as secondary to a service connected right knee disability appears to have been raised in an October 2010 statement from Dr. D. J.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for clarification and appropriate action.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's right knee limitation of extension was limited to 50 degrees, at worst, with subjective complaints of knee pain and swelling; the record was negative for ankylosis or additional functional limitations due to pain, fatigue, weakness or lack of endurance following repetitive movement.

2.  The Veteran's right knee medial meniscectomy with secondary traumatic arthritis manifested as flexion that was limited to four degrees, at worst, with subjective complaints of knee pain and swelling; the record was negative for ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for limitation of extension of the right knee for the period prior to September 9, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.20, 4.27, 4.68, 4.71, 4.71a, 5256, 5261 (2011).

2.  The criteria for a 30 percent rating for a right knee medial meniscectomy with secondary traumatic arthritis for the period prior to September 9, 2009 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.20, 4.27, 4.68, 4.71, 4.71a, 5256, 5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R.     §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court for Veterans Appeals (CVAC) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the CVAC's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.

The Veteran was provided with VCAA notice in a September 2008 letter with regards to his claims for an increased rating for his right knee disabilities.  This letter provided notice as to what evidence was required to substantiate his claim.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter provided proper preadjudication notice under Pelegrini.
   
The September 2008 preadjudication letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claims for an increased rating and provided specific examples.  This letter stated that such evidence should describe the Veteran's disability symptoms based upon the personal observations of the author.  It also notified the Veteran that he may submit statements from his employers.  

A May 2009 letter provided notice with regard to the remaining elements outlined in Vazquez-Flores I, after the initial adjudication of the Veteran's claims.  The timing deficiency with regard to this letter was cured by the readjudication of his claims in a July 2009 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran has not alleged suffering any prejudice from this notice deficiency and any VCAA notice error in regard to the Veteran's claims are therefore deemed harmless and do not preclude appellate consideration.  See Shinseki v. Sanders, 129 S. Ct. 1696  (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).
  
The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the instant claims.  The evidence of record includes the service treatment records, various private treatment records, VA treatment records and the VA examination reports.  In a November 2009 VA treatment note, the Veteran reported that he was receiving all of his care through a non-VA physician.  However, the Veteran did not identify this provider nor did he provide a completed authorization form to allow VA to obtain such records.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  38 C.F.R. § 3.159(c)(1).

The Veteran has not alleged that his right knee had worsened since his last VA examination.  Moreover, the VA examination reports and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes that the Veteran's claims file was not reviewed during the October 2008 and January 2011 VA examinations.  An examination is not rendered inadequate merely because the claims file was not reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008). 

In its October 2010 remand, the Board instructed the AOJ to afford the Veteran a VA orthopedic examination to determine the severity of his right knee disability.  Such an examination was conducted in November 2010.

The Board again remanded the instant matters in March 2011 to allow additional notice to be provided and to allow the AOJ to contact the Veteran to obtain the names and addresses of any providers as well as the dates of any recent treatment.  The AOJ was then to obtain such identified records, if the appropriate releases were provided, as well as obtaining VA treatment records dated between June 2009 and October 2010.  Such additional notice was provided in March 2011.  This March 2011 letter also asked the Veteran to send treatment records related to his claimed disabilities or complete and return an appropriate authorization form to allow VA to obtain such records; the Veteran did not respond to this letter.  VA treatment records dated between June 2009 and October 2010 have been associated with the Veteran's claims file.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate his claims for increase. 

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's medial meniscectomy with secondary traumatic arthritis is rated by analogy under the diagnostic codes for traumatic arthritis and limitation of flexion.
Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Arthritis due to trauma, substantiated by X-ray findings, is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code or the specific joint or joints involved.  38 C.F.R. § 4.71a, 5003. 

Limitation of leg flexion that is limited to 45 degrees warrants a 20 percent rating while limitation to 15 degrees is rated as a maximum 30 percent disabling.  38 C.F.R. § 4.71a, 5260.

Limitation of leg extension warrants a 40 percent rating when limited to 30 degrees and a maximum 50 percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a, 5261.

For rating purposes, normal range of motion in a knee joint is zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves. These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The VA General Counsel has held that separate ratings could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under 5260 or 5261 need not be compensable but must at least meet the criteria for a noncompensable (0-percent) rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998). 

Knee impairment with recurrent subluxation (partial dislocation) or lateral instability warrants a 20 percent rating if it is moderate or a maximum 30 percent rating if it is severe.  38 C.F.R. § 4.71a, 5257. 

Knee ankylosis in flexion between 10 and 20 degrees warrants a 40 percent rating while such ankylosis in flexion between 20 and 45 degrees warrants a 50 percent rating.  Extremely unfavorable knee ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent rating.  38 C.F.R. § 4.71a, 5256.

Semilunar, dislocated cartilage with frequent episodes of "locking," pain and effusion into the joint warrants a maximum 20 percent rating.  38 C.F.R. § 4.71a, 5258.

Malunion of the tibia and fibula with a moderate knee disability warrants a 20 percent rating and such malunion with a marked knee disability warrants a 30 percent rating.  Nonunion of the tibia and fibula with loose motion that requires a brace warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a, 5262.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Knee Disabilities

A May 2008 private orthopedic treatment note reflected the Veteran's reports of anterior medial pain and swelling without locking or giving way.  Physical examination revealed tenderness on palpation along the medial and anterior medial joint line with no effusion, swelling and crepitation.  Extension was to five degrees and flexion was to 130 degrees.  There was no varus or valgus instability.  Lachman's, anterior drawer, posterior drawer and McMurray's test were negative.  An accompanying X-ray showed advanced degenerative changes and there was a complete loss of medial joint interval with bone on bone contact on flexion and knee weight-bearing.  An assessment of degenerative arthritis of the right knee was made.

An August 2008 private orthopedic treatment note indicated that the Veteran wore a medial off-loading brace.  Physical examination found no effusion.  Flexion was to 130 degrees and there was five degrees of "flexion contracture."  A diagnosis of degenerative arthritis of right knee was made.

An October 2008 VA examination reflected the Veteran's reports of constant, moderate knee pain that he rated as "6/10."  Intermittent swelling was reported but locking or instability were denied.  He treated his symptoms with injections "without" a poor response as well as with medication and Tylenol.  Flare-ups that occurred every day and that last all day long with pain that was rated as "10/10" were reported.  He used an Ace wrap as well as a cane rarely with a poor response.  There was decreased ability for mobility and he was able to walk less than 50 yards before flare-ups occurred.  He lacked "30 degrees of extension to neutral with pain" and flexion was 30 degrees to 42 degrees.  Range of motion was additionally limited to 34 degrees following repetitive use due to pain with flexion.  Physical examination revealed palpable tenderness, grade 2 moderate crepitus and positive McMurray's for medial meniscal derangement.  Stability was normal with Lachman's, drawers and varus/valgus stressing.  An accompanying X-ray revealed substantial patellofemoral degenerative changes and varus deformity of the tibia subluxed laterally.  Following this examination, diagnoses of degenerative joint disease, a right medial meniscus tear with surgical intervention and chondromalacia of the right knee were made.

In a December 2008 notice of disagreement, the Veteran wrote that he constantly used a knee brace and an Ace wrap due to knee instability and swelling.  He would not be able to perform normal activities such as walking, standing, stooping, sitting or weight bearing without constantly using a knee brace.  He was unable to lift his leg in flexion without using his hands. 

A March 2009 private physical therapy treatment note indicated that the Veteran ambulated while wearing a knee sleeve and that he was unable to tolerate resistance knee exercises due to increased joint pain.  The provider opined that the Veteran would not benefit from continued physical therapy and that he required a total knee replacement.

A March 2009 VA treatment note reflected the Veteran's reports of knee pain, catching and popping.  He wore a knee brace to reduce swelling and ambulated using a cane.  He reported limited tolerance to functional activities due to swelling and pain.  Physical examination revealed tenderness to palpation over the entire right knee with a varus deformity.  Right knee range of motion was from -10 degrees to 90 degrees.

A May 2009 VA treatment note indicated that range of motion in the lower extremities was full; the specific range of motion was not provided.

A June 2009 VA treatment note indicated that there was tenderness over the medial joint line and minimal effusion in the right knee.  Range of motion was from 10 degrees to 100 degrees with crepitus.  There was a varus alignment.  A right knee X-ray revealed tricompartmental varus degenerative joint disease with chondrocalcinosis of the lateral compartment.  An assessment of right knee degenerative joint disease was made.
In a July 2009 substantive appeal, the Veteran wrote that he had worn a metal knee brace that went from his mid-calf to his mid-thigh for the October 2008 VA examination.

In considering the rating criteria for knee disabilities, and considering the Veteran's subjective complaints of knee pain and other symptoms, the evidence of record shows that extension was to 50 degrees, at worst, during the May 2008 VA examination.  While the Veteran's extension, in degrees, is not to a level to warrant a 40 percent rating under the rating criteria, the record also reflects the Veteran's reports of pain and swelling, as well as his accounts of the functional impact that each has had on his daily activities.  These reports by the Veteran, which the Board finds to be both competent and credible, would presumably account for some additional functional impairment on repetitive use the knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, supra.  In addition, examinations conducted during the course of this appeal have been negative for ankylosis and testing has repeatedly found that the Veteran retains right knee extension range of motion.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  A rating higher than 40 percent based upon limitation of extension or ankylosis is therefore not warranted.  See 38 C.F.R. § 4.71a, 5256, 5261.  

As for limitation of flexion, it was measured to be from 30 degrees to 42 degrees (i.e. 12 degrees total), at worst, during the October 2008 VA examination.  Pain further limited this range of motion to 34 degrees (i.e. four degrees total).  38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, supra; Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (pain that resulted in additional functional impairment may warrant a higher rating).  The Veteran wrote in a December 2008 notice of disagreement that he was unable to perform flexion without using his hands to assist his knee motion.  A 30 percent rating for right knee limitation of flexion, the highest schedular rating available, is therefore warranted.  38 C.F.R. § 4.71a, 5260. 

While the evidence suggests that the Veteran's right knee disability may be productive of at least slight recurrent instability as demonstrated by the required use of a brace and other support for his knee, the October 2008 VA examination findings of a positive McMurray's and the subsequent findings of a varus deformity, the Board finds that a separate disability rating under 5257 for the right knee is precluded as a matter of law.  The "amputation rule" provides that the combined rating for disabilities of an extremity cannot exceed the rating for amputation at the elective level.  38 C.F.R. § 4.68.  A 60 percent disability rating is assigned if there was an amputation of the thigh, above the knee, at the middle or lower third.  38 C.F.R. § 4.71a, 5162.  Amputation of a leg with defective stump and thigh amputation recommended or amputation not improvable by prosthesis controlled by natural knee action may also be assigned a 60 percent rating.  38 C.F.R. § 4.71a, 5163, 5164.  Thus, considering the "amputation rule" pursuant to 38 C.F.R. § 4.68 and 38 C.F.R. § 4.71a, 5161, 5162-5164, a 60 percent disability rating would be the maximum assignable disability rating for the Veteran's instant right knee disabilities; his current combined rating for his right knee disabilities in 60 percent.  Accordingly, as a matter of law, a disability rating in excess of the 60 percent rating for the Veteran's right knee disabilities is not assignable and therefore, a separate disability rating under 5257 cannot be assigned.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Veteran's right knee limitation of extension was limited to 50 degrees, at worst, while his medial meniscectomy with secondary traumatic arthritis manifested as flexion that was limited to four degrees, at worst, with subjective complaints of knee pain and swelling.  These factors are contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.  The Veteran has not alleged, and the evidence has not shown, marked interference with employment.  Hence, referral for consideration of an extra-schedular rating is not warranted.
ORDER

Entitlement to a rating in excess of 40 percent for limitation of extension of the right knee for the period prior to September 9, 2009 is denied.

Entitlement to a rating of 30 percent for a right knee medial meniscectomy with secondary traumatic arthritis for the period prior to September 9, 2009 is granted, subject to the laws and regulations governing monetary awards.


REMAND

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of a veteran.  38 C.F.R.                 §§ 3.341(a), 4.19.

The Board must evaluate whether there are circumstances in a veteran's case, apart from any non-service connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran reported that he worked part-time in security and that this position was almost totally sedentary in a January 2009 VA examination; it is not clear from the current record whether this employment was marginal.  He subsequently reported in a November 2010 VA examination that he had retired and that he was unable to perform any chore that involved squatting.  In its May 2012 Informal Hearing Presentation (IHP), the Veteran's representative has alleged that the Veteran was unable to gain or sustain meaningful employment.  An examination is required to determine whether the Veteran's employment was marginal and what effect the Veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should afford the Veteran a VA examination with an appropriate examiner to determine the impact of his service connected disabilities (i.e., right knee limitation of motion, right knee medial meniscectomy with secondary traumatic arthritis, residuals of a fracture to the right clavicle and scapula, lumbar spine status-post herniated disc pulpous and lumbar radiculopathy in the right lower extremity) on his ability to work.  The entire claims file is to be made available to and reviewed by the examiner(s) designated to examine the Veteran.  All indicated studies should be performed and all findings reported in detail.

Specifically, the examiner(s) should comment on the Veteran's impairment due the pathology, symptoms and signs of his service-connected disabilities.  The examiner(s) is also asked to provide an opinion with respect to the following question:

Do the Veteran's service connected disabilities (i.e., right knee limitation of motion, right knee medial meniscectomy with secondary traumatic arthritis, residuals of a fracture to the right clavicle and scapula, lumbar spine status-post herniated disc pulpous and lumbar radiculopathy in the right lower extremity) render him incapable of performing the physical and mental acts required for employment, considering the impairment due to the pathology, symptoms, and signs associated with such disabilities, and considering his educational and occupational experience?

In answering the above question, the examiner(s) is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

In all conclusions, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner is requested to identify and explain the medical basis or bases with identification of the evidence of record.  The examiner is also requested to provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and sound medical principles.

2.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions sought in this remand.

3.  After completing the requested action, and any additional notification and development deemed warranted, adjudicate the issue of entitlement to a TDIU, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


